Exhibit 10.75

AMENDMENT NO. 5 AND CONSENT

TO

LOAN AGREEMENT

AMENDMENT NO. 5 AND CONSENT TO LOAN AGREEMENT, dated as of September 14, 2011
(this “Agreement”), among MULTI-FINELINE ELECTRONIX, INC., a Delaware
corporation (“U.S. Borrower”), MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a
Singapore corporation (“Singapore Borrower”, and together with U.S. Borrower,
collectively, “Borrowers”), the various Subsidiaries (such capitalized term and
all other capitalized terms not defined herein shall have the meanings provided
for in Article I) of the Borrowers that are parties hereto, the various
financial institutions that are parties hereto (collectively, “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent are parties to the Loan and
Security Agreement, dated as of February 12, 2009, as amended (the “Existing
Loan Agreement”), and the other Loan Documents; and

WHEREAS, Section 10.2.6(g) of the Credit Agreement requires that MFlex Malaysia
repay in cash the intercompany loans made by the Borrowers to it, which
intercompany loans are, as of the date hereof, in the approximate aggregate
principal amount of $6,500,000; and

WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Loan Agreement be amended as herein provided and they be permitted to
write-off of the intercompany loans referred to in the preceding recital; and

WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments and grant such consent;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

“Agent”: defined in the preamble.

“Agreement”: is defined in the preamble.



--------------------------------------------------------------------------------

“Amended Loan Agreement”: the Existing Loan Agreement as amended by this
Agreement as of the Effective Date.

“Borrowers”: defined in the preamble.

“Effective Date”: defined in Section 6.1.

“Existing Loan Agreement”: defined in the first recital.

“Lenders”: defined in the preamble.

“Singapore Borrower”: defined in the preamble.

“U.S. Borrower”: defined in the preamble.

SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Loan Agreement.

ARTICLE II

AMENDMENTS

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Loan Agreement is amended as follows:

SECTION 2.1. Amendments to Section 10.2.3. Section 10.2.3 of the Existing Loan
Agreement is amended in the entirety as follows:

“10.2.3. Distributions; Upstream Payments. (a) Declare or make any
Distributions, except (i) Upstream Payments; (ii) U.S. Borrower may make
Distributions if (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) the Aggregate Availability after
giving effect to any such Distribution is not less than 20% of the Revolver
Commitments, (C) the Fixed Charge Coverage Ratio after giving effect to any such
Distribution is, at any time on or before March 31, 2009, at least 0.90 to 1.0
or, at any time thereafter, not less than 1.0 to 1.0, and (D) the aggregate
amount of such Distributions (x) made at any one time or as part of a series of
related Distributions shall not exceed $5,000,000 in the aggregate or (y) since
the Closing Date shall not exceed $10,000,000 in the aggregate; and (iii) U.S.
Borrower may purchase its Equity Interests from its shareholders if: (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) Adjusted Cash Liquidity prior to any such repurchase is not less
than $20,000,000, (C) the Adjusted Fixed Charge Coverage Ratio after giving
effect to any such repurchase is not less than 0.60 to 1.0, and (D) the
aggregate amount of all such repurchases since the Closing Date does not exceed
$64,000,000; or (b) create or suffer to exist any encumbrance or restriction on
the ability of a Subsidiary to make any

 

-2-



--------------------------------------------------------------------------------

Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.16.”

SECTION 2.2. Amendments to Section 10.2.6. Clause (g) of Section 10.2.6 of the
Existing Loan Agreement is amended in the entirety to read “[Intentionally
Omitted]”.

ARTICLE III

CONSENT

Effective on (and subject to the occurrence of) the Effective Date, the Lenders
consent to the write-off of the intercompany loans made by the Borrowers to
MFlex Malaysia.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the amendments provided for in Article II
and the consent provided for in Article III, each Borrower hereby (a) represents
and warrants that (i) each of the representations and warranties of the Obligors
contained in the Loan Agreement and in the other Loan Documents is true and
correct as of the date hereof as if made on the date hereof (except, if any such
representation and warranty relates to an earlier date, such representation and
warranty shall be true and correct as of such earlier date) and (ii) no Default
or Event of Default has occurred and is continuing and (b) agrees that the
incorrectness in any material respect of any representation and warranty
contained in the preceding clause (a) shall constitute an immediate Event of
Default. Without limiting the foregoing, each Borrower hereby (i) ratifies and
confirms all of the terms, covenants and conditions set forth in the Loan
Documents and hereby agrees that it remains unconditionally liable to the Agent
and the Lenders in accordance with the respective terms, covenants and
conditions set forth in the Loan Documents, and all the Collateral thereto in
favor of the Agent and each Lender continues unimpaired and in full force and
effect, and (ii) waives all defenses, claims, counterclaims, rights of
recoupment or set-off against any of its Obligations.

ARTICLE V

ACKNOWLEDGMENT OF SUBSIDIARIES

By executing this Agreement, each Subsidiary of a Borrower that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Loan Agreement shall refer to the Loan Agreement after
giving effect to this Agreement. Without limiting the foregoing, each such
Subsidiary waives all defenses, claims, counterclaims, rights of recoupment or
set-off with respect to any of such Subsidiary’s Obligations.

 

-3-



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EFFECTIVENESS; EXPIRATION

SECTION 6.1. Effective Date. This Agreement shall become effective as of
September 1, 2011 (herein called the “Effective Date”) if the conditions set
forth in this Section have been satisfied.

SECTION 6.1.1 Execution of Agreement. The Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of each Borrower, each
of its Subsidiaries that are parties hereto, the Agent and all the Required
Lenders.

SECTION 6.1.2 Representations and Warranties. The representations and warranties
made by each Borrower pursuant to Article III as of the Effective Date shall be
true and correct.

SECTION 6.2. Expiration. If the conditions set forth in Sections 6.1.1 and 6.1.2
have not been satisfied on or prior to September 30, 2011 the agreements of the
parties contained in this Agreement shall, unless otherwise agreed by all the
Lenders, terminate immediately on such date and without further action.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 7.2. Loan Document Pursuant to Amended Loan Agreement. This Agreement is
a Loan Document executed pursuant to the Amended Loan Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Loan Agreement and each other
Loan Document shall remain unamended or otherwise unmodified and in full force
and effect.

SECTION 7.3. Limitation of Amendments and Consent. The amendments set forth in
Article II and the consent set forth in Article III shall be limited precisely
as provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Existing Loan
Agreement or of any term or provision of any other Loan Document or of any
transaction or further or future action on the part of either Borrower or any
other Obligor which would require the consent of any of the Lenders under the
Existing Loan Agreement or any other Loan Document.

SECTION 7.4. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

SECTION 7.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

-4-



--------------------------------------------------------------------------------

SECTION 7.6. Further Assurances. Each Borrower execute and deliver, and shall
cause each other Obligor to execute and deliver, from time to time in favor of
the Agent and the Lenders, such documents, agreements, certificates and other
instruments as shall be necessary or advisable to effect the purposes of this
Agreement.

SECTION 7.7. Costs and Expenses. Each Borrower agrees to pay all reasonable
costs and expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of legal counsel of the Agent) that are incurred in connection with the
execution and delivery of this Agreement and the other agreements and documents
entered into in connection herewith.

SECTION 7.8. GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT
ENTERED INTO IN CONNECTION HEREWITH. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

BORROWERS: MULTI-FINELINE ELECTRONIX, INC. By:   /s/ Tom Liguori         Name:  
Tom Liguori Title:   Executive Vice President & CFO MULTI-FINELINE ELECTRONIX
SINGAPORE PTE. LTD. By:   /s/ Tom Liguori         Name:   Tom Liguori Title:  
Chief Financial Officer

 

-6-



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and Lender By:  

/s/ Carlos Gil        

Name:   Carlos Gil Title:     Vice President

 

-7-



--------------------------------------------------------------------------------

SUBSIDIARIES: AURORA OPTICAL, INC. By:    /s/ Tom Liguori Name: Tom Liguori
Title:   Chief Financial Officer M-FLEX CAYMAN ISLANDS, INC. By:    /s/ Tom
Liguori Name: Tom Liguori    Title:   Chief Financial Officer MFLEX UK LIMITED
By:    /s/ Tom Liguori Name: Tom Liguori Title:   Chief Financial Officer

 

-8-